Citation Nr: 0015224	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  97-02 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for postoperative 
residuals of a deviated nasal septum.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from February 1973 
to October 1975.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), and it was remanded in June 1998 for 
additional development.  


FINDING OF FACT

Postoperative residuals of a deviated nasal septum are shown 
to have been manifested by significant blockage in the left 
nasal passage at the VA nose examination performed on 
September 12, 1998.  


CONCLUSION OF LAW

The schedular criteria for a 10 percent evaluation for 
postoperative residuals of a deviated nasal septum are met, 
based on the clinical findings from the September 12, 1998, 
VA nose examination.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 6502 (1999); Fenderson v. 
West, 12 Vet. App. 119 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim have been properly developed.  There is 
no indication of any additional pertinent records which have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Service medical records show that the appellant underwent a 
submucous resection for a deviated nasal septum in January 
1974.  

Postservice VA medical records show that the appellant was 
hospitalized in April 1988 for treatment of injuries 
sustained in the head area when the three-wheeled vehicle he 
was riding ran into some trees.  X-rays of the face revealed 
a hairline fracture of the roof of the right obit, a 
depressed fracture of the anterior wall of the right maxilla, 
a non-displaced fracture of the nasal bone on the right side, 
and a small retention cyst versus polyp in the left maxillary 
antrum.  He was later hospitalized in July 1989 with a 
complaint of increasing pain and pressure sensation in his 
right maxillary area since undergoing extraction of a right 
upper molar tooth one month before.  

A VA examination of the appellant's nose was performed on 
September 12, 1998.  Externally, there was a C-shaped 
deformity to the right with an obvious deformity present on 
gross examination.  Subjectively, it appeared that the 
appellant had less air flow going through his left nostril as 
opposed to the right nostril.  Internal rhinoscopy and 
flexible nasal endoscopy revealed a septal spur on the left 
side of the nose down on the floor of the nose, which was 
significantly blocking his nasal airway on the left.  The 
right nasal cavity appeared normal.  The examiner opined that 
it was unlikely that a septoplasty would significantly 
improve the septal spur due to the fact that it was so low on 
the nose that it would be difficult to remove.  The examiner 
stated that it appeared that the problem was significantly 
bothering the appellant because he felt that he was unable to 
breath out of the left side of his nose at all.  The examiner 
further indicated that the nasal deformity was likely due to 
previous nasal trauma that had resulted in residual nasal 
deflection and blockage of the left nasal passage.  

Service connection was granted for residuals of a submucous 
resection of a deviated nasal septum by a February 1996 
rating decision, and a noncompensable evaluation was assigned 
under Diagnostic Code 6502 from June 8, 1995.  

If a deviated nasal septum is the result of trauma, a 10 
percent evaluation is assigned when the nasal passages on 
both sides are 50 percent obstructed, or when there is 
complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Code 6502.  

Because the clinical findings from the September 1998 VA nose 
examination described the blockage in the appellant's left 
nostril as significant, and the appellant indicated that he 
did not feel as if he were able to breathe out of the left 
side of his nose, the Board is of the opinion that the 
symptomatology associated with his service-connected 
postoperative residuals of a deviated nasal septum more 
closely approximate the criteria for a 10 percent evaluation 
under Diagnostic Code 6502.  Apply the provisions of 
38 C.F.R. § 4.7, therefore, the Board finds that a 10 percent 
evaluation is warranted for the appellant's postoperative 
residuals of a deviated nasal septum.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection and assigned a noncompensable evaluation for his 
postoperative residuals of a deviated nasal septum by the 
February 1996 rating decision, and his current appeal was 
based on that rating, the Board must consider staged ratings 
under Fenderson.  As the evidence prior to the September 1998 
VA nose examination does not provide any indication as to the 
degree of blockage in the appellant's left nostril, a 
compensable evaluation was not warranted during that time.  
The clinical findings which support the award of a 10 percent 
evaluation for the postoperative residuals of a deviated 
nasal septum were provided by the examiner at the VA nose 
examination performed on September 12, 1998.  


ORDER

A 10 percent evaluation is granted for postoperative 
residuals of a deviated nasal septum, subject to the laws and 
regulations governing the award of VA monetary benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

